IN THE SUPREME COURT OF PENNSYLVANIA
                                WESTERN DISTRICT


 S.B.                                           : No. 89 WAL 2019
                                                :
                                                :
                v.                              : Petition for Allowance of Appeal from
                                                : the Order of the Superior Court
                                                :
 S.S.                                           :
                                                :
                                                :
 PETITION OF: S.S., RICHARD DUCOTE,             :
 ESQUIRE, AND VICTORIA MCINTYRE,                :
 ESQUIRE                                        :


                                          ORDER



PER CURIAM

        AND NOW, this 11th day of September, 2019, the Petition for Allowance of Appeal

is GRANTED. The issue, rephrased for clarity, is:


        In a child custody case, did the Pennsylvania Superior Court err in affirming the

        gag order in violation of Petitioners’ rights under the First and Fourteenth

        Amendments to the United States Constitution and Article I, § 7 of the

        Pennsylvania Constitution when the order precluded the parent and attorneys from

        speaking publicly about the case in a manner that would identify the child involved?